                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-mc-00022-FDW

                                          )
                                          )
In Re CITIZEN’S COMPLAINT                 )
                                          )                          ORDER
                                          )
__________________________________________)

       THIS MATTER is before the Court on initial review under 28 U.S.C. § 1915(e) of a Pro

Se “Citizen’s Complaint” filed by Howard J. Foster on behalf of “the citizen’s [sic] of the United

States of America.” [Doc. 1]. Also pending before the Court are a “Motion to Supplement

Exhibits” [Doc. 2] and a “Motion to Request status” [Doc. 3].

I.     BACKGROUND

       On October 18, 2019, Howard J. Foster filed a “Citizen’s Complaint” with this Court on

behalf of the citizens of the United States of America (collectively, “Plaintiff”) seeking the

undersigned to redress a certain “crime” allegedly perpetrated by “either the Honorable Judge Lacy

H. Thornburg or the Honorable Judge Martin Reidinger” in the filing of “a late document into the

court case of Kenneth Foster.” [Doc. 1 at 2]. Specifically, the Complaint requests that the

undersigned remove the “violators” of the Code of Judicial Ethics. [Id. at 2-3].

       Kenneth Foster is a federal inmate currently incarcerated at Fort Dix East Federal

Correctional Institution located in Joint Base MDL, New Jersey. On August 26, 2009, the

Honorable Lacy H. Thornburg, United States District Judge, entered judgment against Kenneth

Foster after a jury found him guilty of conspiracy to possess with intent to distribute cocaine base,

in violation of 21 U.S.C. §§ 846, 841(a)(1) (Count One), and use of a communication facility to

facilitate the distribution of cocaine, in violation of 21 U.S.C. § 843(b) (Count Two). [Criminal
Case No. 1:09-cr-00013-MR-WCM (“CR”), Doc. 347: Judgment]. Kenneth Foster was sentenced

to a term of imprisonment of 360 months on Count One and 96 months on Count Two, to be served

concurrently. [Id. at 2]. He has unsuccessfully sought to challenge this conviction several times,

both by direct appeal and through Section 2255 motions to vacate. [See CR Doc. 363, 627, 689,

710, 718, 722, 858; Civil Case No. 1:09-cr-00013-MR-WCM-8, Doc. 1; Civil Case No. 1:09-cr-

00315-MR, Doc. 1].

       On October 18, 2019, Kenneth Foster filed a complaint pursuant to Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). [Civil Case No. 1:19-cv-

00297 (“CV”), Doc. 1]. He named the Honorable Lacy H. Thornburg, former United States

District Judge, as the sole Defendant. In the Complaint, Kenneth Foster alleged that Judge

Thornburg, “a former Federal Judge in [Kenneth Foster’s] criminal matter, was retired when he

entered a false document into the court[’]s docket and record without being assigned, designated,

or given any permissions.”1 [Id. at 4]. Kenneth Foster claimed that Judge Thornburg violated The

Privacy Act in entering the document in the record because Rule 5.2 of The Privacy Act “clearly

states that any document under seal cannot be made public record, which the document in question

was.” [Id. at 12]. He also argued that the filing of this document violated his “rights covered

under Due Process.” [Id. at 13].

       The Court conducted an initial review of Kenneth Foster’s Complaint under 28 U.S.C. §§

1915A and 1915(e). The Complaint did not survive initial review for several reasons. First, it was

untimely and barred by the statute of limitations. Second, Judge Thornburg is immune from suit




1Kenneth Foster attached the document at issue as Exhibit A to his Complaint. [CV Doc. 1 at 17-18]. The
document was filed on March 11, 2010, in Case No. 1:08-mc-00050-LHT, a matter which is completely
sealed.

                                                  2
under the doctrine of judicial immunity. Finally, Plaintiff failed to state a claim, in any event.2

[CV Doc. 12]. In dismissing Kenneth Foster’s Complaint, the Court noted, in pertinent part, as

follows:

                [W]hile Plaintiff takes significant issue with the alleged fact that the
                document was entered in the docket in a miscellaneous proceeding
                that remained assigned to Judge Thornburg after Judge Thornburg’s
                retirement, this is not a “fraud” perpetrated on Petitioner, as
                Petitioner alleges. Because the miscellaneous proceeding was
                closed on October 24, 2008, the case was not (and still is not)
                reassigned to another judge on Judge Thornburg’s retirement.
                Documents are often filed in cases after cases are closed as a matter
                of complete record keeping. There was nothing fraudulent or
                wrongful about the entry of the document in these miscellaneous
                proceedings. Further, Judge Thornburg was not responsible for
                entering the document in the record, in any event. Also, Plaintiff
                has failed to allege how this document is “false.” As such,
                Plaintiff’s claim is also subject to dismissal for failure to state a
                claim.

[Id. at 4-5].

        Now, Howard Foster, presumably a relative of Kenneth Foster’s, purportedly on behalf of

thirteen (13) citizens that have signed the Citizen’s Complaint, requests that the undersigned

redress the alleged “crime” of filing this document in Kenneth Foster’s criminal proceedings.

II.     STANDARD OF REVIEW
        Because Plaintiff is proceeding pro se, the Court must review the Complaint to determine

whether it is subject to dismissal on the grounds that it is “frivolous or malicious[,] fails to state a

claim on which relief may be granted[,] or seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. § 1915(e)(2). In its frivolity review, this Court must

determine whether the Complaint raises an indisputably meritless legal theory or is founded upon

clearly baseless factual contentions, such as fantastic or delusional scenarios. Neitzke v. Williams,


2
 Further details regarding the grounds for the Court’s dismissal of Kenneth Foster’s Complaint can be
found in the Court’s initial review Order in that case. [CV Doc. 12].

                                                   3
490 U.S. 319, 327-28 (1989). Furthermore, a pro se complaint must be construed liberally. Haines

v. Kerner, 404 U.S. 519, 520 (1972). However, the liberal construction requirement will not permit

a district court to ignore a clear failure to allege facts in his Complaint which set forth a claim that

is cognizable under federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.    DISCUSSION

        The Citizen’s Complaint fails initial review for several reasons. First, Plaintiff raises “an

indisputably meritless legal theory.” Even if some sort of misconduct occurred, which the Court

does not recognize, there is no cognizable legal claim for judicial misconduct. See Vaeth v. Bd.

of Trustees, No. RDB-08-708, 2009 WL 2487076, at *5 (D. Md. Aug. 11, 2009). And there is

especially no general citizens’ right to legal relief for judicial misconduct. Further, this Court has

no authority to remove an Article III judge for any such conduct or otherwise.

        Second, Judge Thornburg and Judge Reidinger are immune from suit under the doctrine of

judicial immunity, in any event. See Stump v. Sparkman, 435 U.S. 349, 359 (1996) (“A judge is

absolutely immune from liability for his judicial acts even if his exercise of authority is flawed by

the commission of grave procedural errors.”); Imbler v. Pachtman, 424 U.S. 409, 419 (1976)

(stating that judicial “immunity applies even when the judge is accused of acting maliciously and

corruptly, and it is not for the protection or benefit of a malicious or corrupt judge, but for the

benefit of the public, whose interest it is that the judges should be at liberty to exercise their

functions with independence and without fear of consequences”) (internal quotations omitted). As

such, the Complaint must be dismissed.

        Third, even if Plaintiff had a cognizable claim, which he does not, it would be barred by

the statute of limitations. The alleged improper act at issue occurred in 2010. [Doc. 1 at 2].

Plaintiff’s failure to timely file this Complaint is plainly evident and the Plaintiff, therefore, has



                                                   4
failed to state a claim as a matter of law.

         Finally, Plaintiff does not have standing to bring this suit. The Complaint was filed by

Howard Foster and purports to be signed by 13 citizens of the United States. [Doc. 1 at 6]. Plaintiff

seeks to adjudicate a wrong he alleges occurred against Kenneth Foster and does not allege any

harm to himself or to the citizens he purports to bring the Complaint on behalf. Virginia House of

Delegates v. Bethune-Hill, 139 S. Ct. 1945, 1950 (2019) (“The three elements of standing, this

Court has reiterated, are (1) a concrete and particularized injury, that (2) is fairly traceable to the

challenged conduct, and (3) is likely to be redressed by a favorable decision.”). Accordingly, the

Court cannot reach the merits of Plaintiff’s Complaint in any event.

         The Court, therefore, will dismiss Plaintiff’s Complaint with prejudice because amendment

is futile.

IV.      CONCLUSION

         For the reasons stated herein, the Citizen’s Complaint fails initial review under 28 U.S.C.

§ 1915(e) and will be dismissed with prejudice.

         IT IS, THEREFORE, ORDERED that:

         1.     The Citizen’s Complaint [Doc. 1] is dismissed with prejudice on initial review

                under 28 U.S.C. § 1915(e).

         2.     Plaintiff’s Motion to Supplement Exhibits [Doc. 2] is GRANTED.

         3.     Plaintiff’s Motion to Request Status [Doc. 3] is DENIED as moot.

         4.     The Clerk is directed to terminate this action.

                                                      Signed: February 5, 2020




                                                  5
